642 F.2d 732
UNITED STATES of America and Albert Rodriguez, Jr.,Plaintiffs-Appellees,v.George W. MEEKS, As President of St. George Company,Defendant-Appellant.
No. 80-2370.
United States Court of Appeals,Fifth Circuit.

Unit A
Feb. 10, 1981.
Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle.
Ronald P. Guyer, San Antonio, Tex., for defendant-appellant.
Michael L. Paup, Charles E. Brookhart, Richard N. Bush, Attys., M. Carr Ferguson, Asst. Atty. Gen., Chief, Tax Division, U. S. Dept. of Justice, Washington, D. C., for plaintiffs-appellees.
Before CHARLES CLARK, REAVLEY, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The order adjudging appellant George W. Meeks in contempt of court for failure to produce records of the St. George Corporation or to explain why he cannot produce them, and ordering his confinement until he purges himself of contempt is VACATED.


2
Vacating this order does not bar proceedings undertaken to determine if appellant should be adjudged guilty of criminal contempt and confined for a fixed term for failure to obey the order of the court to produce the records.  Any finding of contempt, however, cannot be grounded upon an assertion of the privilege against self-incrimination by Meeks when asked to explain why he cannot now produce such records.


3
Full opinion will be submitted later.  Judge Reavley dissents.


4
ORDER VACATED.


5
Opinion issued, 5th Cir., 642 F.2d 733.